Citation Nr: 1604162	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left eye corneal scarring.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

(The issues of entitlement to an initial rating in excess of 20 percent for left knee strain, entitlement to service connection for peripheral vascular disease of the lower extremities and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1977.

This matter is on appeal from October 2010, October 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.     

The Veteran testified on the above issues before a Veterans Law Judge (VLJ) in June 2013 and before a second VLJ in May 2015.  Transcripts of both hearings are of record.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015). 

Additionally, the United States Court of Appeals for Veterans Claims has held that a veteran is entitled to have an opportunity for a hearing before all VLJs who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In this case, the Veteran was sent a letter in October 2013 advising him of his right to a third hearing, but did not respond.  The Board will presume that a third hearing is not desired and will continue with the appeal. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The issues on appeal were previously remanded by the Board in February 2015 and, unfortunately, another remand is required. 

Specifically, the Board instructed the RO to contact the Joint Services Records and Research Center (JSRRC) in an attempt to corroborate the Veteran's assertion that he witnessed the death of a fellow soldier following a parachuting accident in April or May 1975.  The RO was also instructed to afford the Veteran an appropriate VA examination and to obtain an opinion as to whether it was at least as likely as not that any diagnosed psychiatric disorder was related to active duty service.  Additionally the Remand instructions required that the Veteran be scheduled for a new VA examination in order to assess the current nature and severity of his eye disability.  

The evidence of record since February 2015 indicates that substantially none of this required development has been undertaken.  Indeed, the Veteran was never issued a supplemental statement of the case addressing the issues on appeal since the Board's last remand.  When the Board remands an issue on appeal, it has the obligation to ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the instructions contained in the February 2015 Remand are incorporated below for appropriate action.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Manchester, New Hampshire, since October 2014, as well as from any other VA medical facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment related to the issues on appeal, or has any additional information regarding his PTSD stressor, he should be afforded an appropriate opportunity to submit the records thereof.

2.  Forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and/or any other appropriate entity and request that attempts be made to corroborate whether there was a fatality during a parachute training exercise at Ft. Benning or Ft. Bragg in April 1975 or May 1975, where the death was a result of a failure of a parachute canopy to deploy.  If additional information is necessary to attempt to verify his stressors, request this additional information from the Veteran.

3.  Following completion of the above, schedule the Veteran for an appropriate examination by a VA psychiatrist or psychologist in order to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The VA examiner is asked identify any cognitive and/or acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations should be scheduled, and all clinical findings should be reported in detail.  Again, the claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.

For any cognitive and/or acquired psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to the Veteran's active service.

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events (to include the fear of hostile activity) upon which this diagnosis is based.
All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature. 

If the examiner is unable to provide any of the above opinions without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  Schedule the Veteran for a VA eye examination to determine the nature, extent, frequency and severity of his service-connected left eye corneal scarring.  The claims file should be made available to and reviewed by the examiner

The examiner is asked to document the Veteran's complaints and identify the complaints and examination findings that are due solely to the Veteran's service-connected left eye disability (left eye corneal scarring).  In doing so the examiner should specifically address the Veteran's reports of worsening vision, seeing flashes of light, and observing cloudiness in his left eye.  See Hearing Tr. at 18, 26; see also August 2014 VA Medical Record.  

The examiner should also address whether the Veteran has any incapacitating episodes related to his service-connected left eye disability.

5.  After the above action is completed, the claims on appeal should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued addressing the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________	_______________________________
        MICHAEL E. KILCOYNE		       JOHN J. CROWLEY	
  	Veterans Law Judge 	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



____________________________________
BARBARA B. COPELAND
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

